STATE OF WEST VIRGINIA
                          SUPREME COURT OF APPEALS

State of West Virginia,
Plaintiff Below, Respondent                                                          FILED
                                                                                  April 10, 2017
vs) No. 16-0075 (Webster County 15-F-12)                                          RORY L. PERRY II, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
Patricia Palmer,

Defendant Below, Petitioner



                              MEMORANDUM DECISION
        Petitioner Patricia Palmer, by counsel Christopher G. Moffatt, appeals the Circuit Court
of Webster County’s July 17, 2015, order sentencing her to a cumulative term of incarceration of
three to fifteen years of incarceration for her conviction of one count of conspiracy of operating
or attempting to operate a clandestine drug laboratory and one count of operating or attempting
to operate a clandestine drug laboratory. The State, by counsel Josiah M. Kollmeyer and David
A. Stackpole, filed a response.1 On appeal, petitioner argues that the circuit court erred in
denying her motion for a judgment of acquittal.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

       In January of 2015, the Webster County grand jury indicted petitioner on one count of
conspiracy, in violation of West Virginia Code § 61-10-31; one count of operating or attempting
to operate a clandestine drug laboratory, in violation of West Virginia Code § 60A-4-411; one
count of possession of substances to be used as a precursor to the manufacturing of
methamphetamine, in violation of West Virginia Code § 60A-10-4(d); and one count of
possession of controlled substances with the intent to deliver, in violation of West Virginia Code
§ 60A-4-401(a). The charges stemmed from the allegations that petitioner and her co-defendants
were manufacturing methamphetamine at her residence.

        In April of 2015, petitioner’s trial commenced. At trial, several witnesses testified that
they observed the manufacture of methamphetamine at petitioner’s residence and petitioner and
her co-defendants in possession of methamphetamine-making ingredients. A number of police
officers testified that they observed petitioner and her co-defendants engaged in the production

       1
        Mr. Kollmeyer was permitted to participate in the filing of the State’s brief pursuant to
Rule 10 of the West Virginia Rules for Admission to the Practice of Law.
                                                    1


of methamphetamine at petitioner’s residence and, during the raid on her home, discovered a pill
crusher on the couch and a grocery list which listed an ingredient used in the production of
methamphetamine. The investigating officer also testified that he gathered multiple samples from
petitioner’s residence, put the samples in a box, sealed and initialed the box and the evidence
tape, and sent the box to the evidence laboratory. However, the investigating officer admitted
that he put the incorrect date – August 7, 2015 – of the alleged crime on the laboratory
submission date form. According to the expert forensic chemist, the package arrived at the
laboratory and was not tampered with, and was sealed and bore someone’s initials. Ultimately,
the chemist concluded that the samples within the sealed box contained evidence of chemicals
commonly associated with the production of methamphetamine from the August 7, 2015,
investigation. Petitioner also testified that she bought ephedrine on the day police raided her
residence, that she had a “plastic bottle with white gunk” in her hand when police arrived, and
that she admitted that they “were just making some sh[**] to smoke.” Thereafter, petitioner was
convicted of one count of conspiracy to operate or attempting to operate a clandestine drug
laboratory and one count of operating or attempting to operate a clandestine drug laboratory. By
order entered on July, 17, 2015, the circuit court sentenced petitioner to a period of not less than
one year nor more than five years of incarceration for conspiracy to operate or attempting to
operate a clandestine drug laboratory and a consecutive sentence of two to ten years for
operating or attempting to operate a clandestine drug laboratory. This appeal followed.

       We have previously held as follows:

               “In reviewing challenges to findings and rulings made by a circuit court,
       we apply a two-pronged deferential standard of review. We review the rulings of
       the circuit court concerning a new trial and its conclusion as to the existence of
       reversible error under an abuse of discretion standard, and we review the circuit
       court’s underlying factual findings under a clearly erroneous standard. Questions
       of law are subject to a de novo review.” Syl. Pt. 3, State v. Vance, 207 W.Va. 640,
       535 S.E.2d 484 (2000).

Syl. Pt. 1, State v. Blevins, 231 W.Va. 135, 744 S.E.2d 245 (2013). On appeal, petitioner argues
that the circuit court erred in denying her motion for a judgment of acquittal because the State
did not establish every statutory element beyond a reasonable doubt. In addressing motions for
judgment of acquittal, we have stated that “[t]he Court applies a de novo standard of review to
the denial of a motion for judgment of acquittal based upon the sufficiency of the evidence.”
State v. Juntilla, 227 W.Va. 492, 497, 711 S.E.2d 562, 567 (2011) (citing State v. LaRock, 196
W.Va. 294, 304, 470 S.E.2d 613, 623 (1996)). As to challenges to the sufficiency of the
evidence, this Court has further explained that

                “[t]he function of an appellate court when reviewing the sufficiency of the
       evidence to support a criminal conviction is to examine the evidence admitted at
       trial to determine whether such evidence, if believed, is sufficient to convince a
       reasonable person of the defendant’s guilt beyond a reasonable doubt. Thus, the
       relevant inquiry is whether, after viewing the evidence in the light most favorable
       to the prosecution, any rational trier of fact could have found the essential



                                                     2


       elements of the crime proved beyond a reasonable doubt.” Syllabus point 1, State
       v. Guthrie, 194 W.Va. 657, 461 S.E.2d 163 (1995).

Syl. Pt. 3, State v. Horn, 232 W.Va. 32, 750 S.E.2d 248 (2013).

         Specifically, petitioner argues that the chemist’s testimony should be viewed as not
credible. The chemist testified that she tested multiple bottles from a sealed package, which
indicated the presence of chemicals commonly associated with the production of
methamphetamine; that the samples were collected from an investigation on August 7, 2015; and
that the package was not tampered with and contained initials. The lead investigator’s testimony
corroborated the chemist’s testimony in that he testified that he incorrectly listed August 7, 2015,
on the laboratory submission form when the alleged crime actually occurred on August 14, 2015.
The investigator also testified that he placed the samples in a box, sealed the box, and placed his
initials on the box and the evidence tape. Based upon this testimony, we find no indication that
the chemist’s testimony was inherently incredible in this case. Further, the jury heard the
testimony of petitioner that she bought ephedrine on the day police raided her residence, that she
had a “plastic bottle with white gunk” in her hand when the police arrived, and that she admitted
that they “were just making some sh[**] to smoke.” “An appellate court may not decide the
credibility of witnesses or weigh evidence as that is the exclusive function and task of the trier of
fact.” State v. Guthrie, 194 W.Va. 657, 669 n.9, 461 S.E.2d 163, 175 n.9 (1995). Rather, we are
tasked with viewing the evidence in the light most favorable to the State and “credit[ing] all
inferences and credibility assessments that the jury might have drawn in favor of the
prosecution.” Guthrie, 194 W. Va. at 663, 461 S.E.2d at 169, syl. pt. 3, in part. As such, it is
clear that the State established the necessary elements of the crimes charged, and the circuit court
did not err in denying petitioner’s motion for a judgment of acquittal on these grounds.

       For the foregoing reasons, the circuit court’s July 17, 2015, sentencing order is hereby
affirmed.


                                                                                          Affirmed.

ISSUED: April 10, 2017

CONCURRED IN BY:

Chief Justice Allen H. Loughry II
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker




                                                     3